8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.Paul J. BOONE;  Tom Tomsko;  Agent-Officer Chambers;  Mayorand City Council of Baltimore;  J. Specin;Officer Thompson, in their individualand official capacity,Defendants-Appellees.
No. 93-6759.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Henry Clifford Byrd, Sr., Appellant Pro Se.
Robert Charles Verderaime, Verderaime & Dubois, Baltimore, Maryland;  James
Stewart Ruckle, Jr., Office of the City Solicitor, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his complaint filed under 42 U.S.C. §§ 1983, 1985, and 1986 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Byrd v. Boone, No. CA-92-83-S (D. Md. June 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED